Citation Nr: 1104261	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for parathyroid carcinoma, 
claimed as thyroid cancer, and claimed as a residual of herbicide 
exposure and ionizing radiation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971, 
including service in the Republic of Vietnam from November 1969 
to November 1970.

When this matter was first before the Board in January 2009, the 
Board denied service connection for thyroid cancer.  The Veteran 
appealed the Board's January 2009 decision to the United States 
Court of Appeals for Veterans Claims (Court), which in an October 
2009 order, granted the parties' October 2009 joint motion to 
vacate and remand, thereby vacating the Board's January 2009 
decision and remanding the case for compliance with the terms of 
the joint motion.  

This matter previously was before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for thyroid 
cancer.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is necessary for purposes of further development with 
respect to the claim for service connection for parathyroid 
carcinoma.  

At the outset, the Board notes that there are no records of the 
Veteran's VA treatment dated since July 2007.  Because 
potentially pertinent VA and private records are not currently 
associated with the claims folder, the Board finds that a remand 
is necessary.  

The Veteran's asserts service connection due to his in-service 
exposure to herbicides during service in Vietnam.  A Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era is presumed to have 
been exposed to herbicides during that service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307.  Service personnel records confirm 
that the Veteran served in Vietnam, therefore, he is presumed to 
have been exposed to herbicides (Agent Orange) in service.  

Under 38 C.F.R. § 3.307(a)(6), if a Veteran was exposed to an 
herbicide agent during active military, naval, or air service, 
and has a disease listed in 38 C.F.R. § 3.309(e), such disease 
shall be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

The listed diseases do not include parathyroid carcinoma.  38 
C.F.R. § 3.309(e).  However, the availability of presumptive 
service connection for a disability based on exposure to 
herbicides does not preclude a Veteran from establishing service 
connection with proof of direct causation.  Stefl v. Nicholson, 
21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In an October 2008 opinion, a VA specialist opined that the 
Veteran's parathyroid carcinoma was not likely related to his in-
service Agent Orange exposure.  The physician, however, did not 
opine as to whether the Veteran's parathyroid carcinoma was 
otherwise related to or had its onset in service or within one 
year of separation.  Thus, a VA examination is necessary to 
obtain an opinion as to whether any parathyroid carcinoma/thyroid 
cancer had its onset in or was related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent, outstanding 
records, to specifically include VA treatment 
records dated since July 2007.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature, 
extent, onset and etiology of any parathyroid 
carcinoma/thyroid cancer or their residuals 
found to be present.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  

The examiner should opine as to whether it is 
at least as likely as not that any 
parathyroid/thyroid disability found to be 
present had its onset in service, developed 
within one year of separation from service, 
or is otherwise related to service, to 
specifically include his presumed in-service 
herbicide exposure.  The rationale for all 
opinions expressed should be provided in a 
legible report.

3.  Then the RO should readjudicate the 
Veteran's appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

